DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
	Claims 1,2,5-8 and 17 are pending in the application.
The rejection of claims 1,2 and 5 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 7,842,475B2) in view of Pirio et al. (US 6,153,442), Wilbur et al. (Bioconj. Chem. 2010, 21, 1225-1238) and Pratesi et al. (J. Med. Chem. 2010, 53, 432-440) and in further view of Sabine et al. (EP1304331) is withdrawn.
The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 7,842,475B2) in view of Pirio et al. (US 6,153,442), Wilbur et al. (Bioconj. Chem. 2010, 21, 1225-1238) and Pratesi et al. (J. Med. Chem. 2010, 53, 432-440) and in further view of Sabine et al. (EP1304331) is maintained.
The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Coffen et al. (US 2002/0068367A1) in view of Sabine et al. (EP1304331) is withdrawn.
The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable Pirio et al. (US 6,153,442) in view of Sabine et al. (EP1304331) is withdrawn.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 7,842,475B2) in view of Pirio et al. (US 6,153,442), Wilbur et al. (Bioconj. Chem. 2010, 21, 1225-1238) and Pratesi et al. (J. Med. Chem. 2010, 53, 432-440) and in further view of Sabine et al. (EP1304331) as stated in the office action mailed 3/10/21.
Applicant converted claims 6 and 7 into independent form by incorporating the subject matter of claim 1 (before the amendments made herein). Applicant respectfully submits that the subject matter recited in claims 6 and 7 are substantially similar to component (b) of allowable claim 17. Accordingly, Applicant respectfully submits that claims 6 and 7 should also be allowable for the same reasons as allowable claim 17.
The instant claims 6 and 7 do not comprise the amino acid sequence SEQ ID NO:3 and therefore is substantially different than the instant claim 17.
The reference of Zheng et al. teaches of the bis-biotin linker
    PNG
    media_image1.png
    263
    437
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    101
    186
    media_image2.png
    Greyscale
 encompasses the L linker –CONH-(CH2)p-CONH-T-NHCO-(CH2)S-NH-CO- of the instant claim 6. 
The reference of Pirio et al. teaches of the bis-biotin compound
    PNG
    media_image3.png
    387
    199
    media_image3.png
    Greyscale
prepared via 
    PNG
    media_image4.png
    271
    561
    media_image4.png
    Greyscale
wherein the t-boc protecting group is removed prior to coupling of the resulting unprotected bis-biotin amine to a fluorescer, radio-label, etc. 
Therefore, the bis-biotin amine 
    PNG
    media_image5.png
    136
    208
    media_image5.png
    Greyscale
is predictable to one of ordinary skill in the art wherein the linker corresponding to the T of the instant claims is –CONH-CH2CH2O-CH2CH2O-CH2CH2NH after removal of the amine protecting group. 
 With regards to the instant claim 7, 
The reference of Pirio et al. teaches that the bis-biotin compounds have the formula 
    PNG
    media_image6.png
    73
    71
    media_image6.png
    Greyscale


Therefore, it would have been obvious and predictable to one of ordinarily skilled in the art to bind a fluorescent compound to a bis-biotin amine 
    PNG
    media_image5.png
    136
    208
    media_image5.png
    Greyscale
as Pirio teaches of preparing a bis-biotin amine and binding to a fluorescer, radio-label, etc.

Conclusion
Claims 1,2,5,8 and 17 are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA J PERREIRA/Examiner, Art Unit 1618


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618